 Case: 1:17-md-02804-DAP Doc #: 3083 Filed: 01/16/20 1 of 2. PageID #: 480846


 \




                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




IN RE NATIONAL PRESCRIPTION OPIATE                     MDL No. 2804
LITIGATION
                                                       Case No. 17-md-2804
This document relates to:
                                                       Hon. Dan Aaron Polster
Track One Cases
                                                       AMENDED STIPULATED DISMISSAL
                                                       ORDER




                                 (PROPOSED)
                      AMENDED STIPULATED DISMISSAL ORDER


On October 21, 2019, the Court entered an order dismissing with prejudice "Teva, Actavis, and
Cephalon" and other Defendants from the Track One Cases and retaining jurisdiction to ensure
that the settlement is executed (the "Stipulated Dismissal Order"). (ECF No. 2868.) This Order
amends the Stipulated Dismissal Order as follows:
1.     All claims brought by Plaintiffs Cuyahoga County and Summit County ("Plaintiffs")
against Anda, Inc. are DISMISSED WITH PREJUDICE.
2.     As defined in the Stipulated Dismissal Order, the phrase "Teva, Actavis, and Cephalon"
includes the following entities, and all claims brought by Plaintiffs against the following entities
are DISMISSED WITH PREJUDICE:
               1. Teva Pharmaceutical Industries Ltd.;

               2. Teva Pharmaceuticals USA,Inc.;

               3. Cephalon, Inc.;

               4. Watson Laboratories, Inc.;

               5. Actavis LLC;

               6. Actavis Pharma, Inc. f/k/a Watson Pharma,Inc.;
Case: 1:17-md-02804-DAP Doc #: 3083 Filed: 01/16/20 2 of 2. PageID #: 480847
